 

Case 1:15-cr-00487-GBD Document 594 Filed 10/26/20 Page 1 of 2

U.S. Department of Justice

United States Attorney
Southern District of New York

 

The Silvio J. Mollo Building
One Saint Andrew's Plaza
New York, New York 10007

  

 

SO. ORDERED:
October 23,2020 Cf, B ;
BY ECF Lge ; Dow
The Honorable George B. Daniels & tgeB- Daniels, U.S.D.J,

United States District Judge
500 Pearl Street
New York, New York 10007

Dated: (OCT 2 g xe

Be

Re: United States v. Hector Tirado, 15 Cr. 487 (GBD)
Dear Judge Daniels:

The Government writes to respectfully request a four-day extension of the deadline for its
response to defendant Hector Tirado’s motion for compassionate release (currently due Monday
October 26, 2020) to Friday October 20, 2020. Tirado is a 27-year-old prison inmate whose motion
seeks his early release from prison roughly four years before the end of the ten-year prison sentence
imposed by this Court based primarily on allegations that he suffers from asthma and that this
places him at heightened risk of severe complications if he were to contract the COVID-19 virus
in prison. In response to Tirado’s motion, the Government has now reviewed voluminous prison
medical and disciplinary records for defendant Tirado that were produced by the Federal Bureau
of Prisons covering a four-year period (from approximately 2016 through 2020) and has found no
indication in those records that Tirado suffers from asthma or that he was proscribed an inhaler or
spray to treat any such condition, but the Presentence Report prepared by the Probation Department
in advance of Tirado’s sentencing contains a conclusory assertion that Tirado has had asthma since
he was a child. The Government has sent follow-up requests to the Probation Department and
Bureau of Prisons to seek additional information to explore the veracity of Tirado’s asthma
allegations and needs the requested extension to give those agencies sufficient time to fully
respond and for the Government to review and incorporate the returns from those follow-up
requests in the Government’s forthcoming response to Tirado’s motion. The requested extension
will not unduly prejudice defendant Tirado, who waited more than five months since the President
of the United States declared a national emergency relating to the COVID-19 pandemic to file the
motion. The Government also notes that as of today’s date, the Bureau of Prisons reports that it
has completed numerous tests of inmates at F.C.I. Allenwood Low (the defendant’s current place
of imprisonment) for COVID-19, and that there are currently no confirmed positive lab results for
COVID-19 involving open cases for either inmates or staff at F.C.I. Allenwood Low (one inmate

 
Case 1:15-cr-00487-GBD Document 594 Filed 10/26/20 Page 2 of 2

and one staff member at F.C.I. Allenwood Low are reported as having recovered from COVID-
19). See https://www.bop.gov/coronavirus/.

For these reasons, the Government respectfully requests that the Court extend the
Government’s deadline for responding to defendant Tirado’s compassionate release motion to
Friday October 30, 2020.

Respectfully submitted,

AUDREY STRAUSS
Acting United States Attorney

By: /s
Jared Lenow/Samson Enzer

Assistant United States Attorneys
(212) 637-1068/2342

 

Cc (by U.S. Mail): Hector Tirado, FCI Allenwood Low

 

 
